           Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 1 of 12. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


TYLER WYSE, on behalf of himself and               )
others similarly situated,                         )   CASE NO.
                                                   )
                                                   )   JUDGE
                                                   )
              Plaintiff,                           )   CLASS AND COLLECTIVE ACTION
                                                   )   COMPLAINT
      v.                                           )
                                                   )   JURY DEMAND ENDORSED HEREON
SAUDER WOODWORKING CO.                             )
                                                   )
                                                   )
                                                   )
                                                   )
              Defendant.                           )
                                                   )

       Plaintiff Tyler Wyse (“Plaintiff”), by and through the undersigned counsel, for his

Class and Collective Action Complaint against Defendant Sauder Woodworking Co.

(“Defendant”), states and alleges the following:

                                      INTRODUCTION

       1.      This case challenges Defendant’s policies and practices that violate the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as the Ohio Minimum Fair

Wage Standards Act, Ohio Rev. Code § 4111.03 (“OMFWSA”).

       2.      Plaintiff brings this case as an FLSA “collective action” pursuant to 29 U.S.C. §

216(b), which provides that “[a]n action to recover the liability “prescribed by the FLSA “may

be maintained against any employer … by any one or more employees for and on behalf of

himself or themselves and other employees similarly situated. Plaintiff brings this case on
         Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 2 of 12. PageID #: 2




behalf of himself and other “similarly-situated” persons who may join this case pursuant to §

216(b) (the “FLSA Classes”).

       3.        Plaintiff also brings this case as a class action pursuant to Fed. R. Civ. P. 23 on

behalf of himself and other members of a class of persons, defined herein, who assert

factually-related claims under the OMFWSA (the “Ohio Classes”).

                                 JURISDICTION AND VENUE

       4.        This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       5.        This Court has supplemental jurisdiction over Plaintiff’s claims under Ohio

wage-and-hour statutes because those claims are so related to the FLSA claims as to form part

of the same case or controversy.

       6.        Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred here.

                                             PARTIES

       7.        Plaintiff is an adult individual residing in Fulton County, Ohio.

       8.        At all relevant times, Plaintiff and those similarly situated were non-exempt

employees of Defendant within the meaning of the FLSA and the OMFWSA, who routinely

worked forty (40) or more hours per workweek for Defendant.

       9.        Defendant is a for-profit Ohio corporation with its principal place of business in

Fulton County, Ohio. Defendant can be served through its Statutory Agent, Patrick Sauder, 502

Middle Street, Archbold, Ohio 43502.

       10.       Defendant is a manufacturer of ready-to-assemble furniture.



                                                  2
          Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 3 of 12. PageID #: 3




        11.     At all relevant times, Defendant conducted business and had its principal place

of business in this judicial district.

        12.     At all relevant times, Defendant was an employer within the meaning of the

FLSA and the OMFWSA

        13.     At all relevant times, Defendant was an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

        14.     At all relevant times, Plaintiff and those similarly situated were employees

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. §§ 206-207.

        15.     Plaintiff’s written consent to join this action is being filed pursuant to 29 U.S.C.

§ 216(b) and is attached as Exhibit A.

                                    FACTUAL ALLEGATIONS

              Defendant’s Failure to Pay Employees Overtime Compensation for
                   All Hours Worked in Excess of 40 Hours Per Workweek

        16.     Defendant requires its hourly, non-exempt production employees, including

Plaintiff and others similarly situated, to stay five minutes past the end of their scheduled shift.

        17.     During this period of time, Plaintiff and other similarly situated employees

provide information to the employee who will be relieving them regarding production,

Maintenance, and other work-related matters.

        18.     This five minute “overlap” with the following shift constitutes compensable

work under the FLSA.

        19.     Defendant also maintains a time-rounding policy, under which Defendant

rounds employees’ starting and ending time clock entries to the nearest 15-minute increment.




                                                 3
         Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 4 of 12. PageID #: 4




       20.      Accordingly, even though Plaintiff and other similarly situated employees must

work for five minutes past the end of their shift, Defendant’s time-rounding policy ensures that

they are not compensated for that time spent working because those five minutes are always

rounded down in Defendant’s favor.

       21.      As a result, Defendant’s rounding policy is applied in such a manner that results

in failure to compensate Plaintiff and other similarly situated employees properly for all the

time they have actually worked.

       22.      Plaintiff and other similarly situated employees were full time employees who

were regularly scheduled to work 40 hours a week or more. Thus, Defendant’s failure to pay

Plaintiff and those similarly situated for all hours worked resulted in Plaintiff and those

similarly situated being denied overtime compensation to which they were entitled.

                    Defendant’s Failure to Include Shift Premiums When
                        Calculating Employees’ Regular Rate of Pay

       23.      Defendant paid Plaintiff and other similarly situated employees a shift premium

when they worked second or third shift.

       24.      Defendant failed to include the shift premium in Plaintiff’s and other similarly

situated employees’ regular rate of pay for purposes of calculating the employees’ overtime

compensation.

       25.      As a result of Defendant’s failure to include shift premiums when determining

Plaintiff’s and other similarly situated employees’ regular rate of pay for purposes of

calculating the employees’ overtime compensation, Plaintiff and other similarly situated were

paid less overtime compensation than what they were entitled.




                                                4
         Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 5 of 12. PageID #: 5




                         COLLECTIVE ACTION ALLEGATIONS

       26.     Plaintiff brings this action on his own behalf pursuant to 29 U.S.C. § 216(b), and

on behalf of two classes of other similarly-situated employees who have been, are being, or will

be, adversely affected by Defendant’s unlawful conduct.

       27.     The FIRST class which Plaintiff seeks to represent and for whom Plaintiff seeks

the right to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is

himself a member, is composed of and defined as follows:

      All current and former non-exempt hourly production employees of Defendant who
      were required to provide information to the employee relieving them after the end
      of their shift within the three years preceding the date of filing of this Complaint to
      the present (the “OTC Class”).

       28.     The SECOND collective which Plaintiff seeks to represent and for whom

Plaintiff seeks the right to send “opt-in” notices for purposes of the collective action, and of

which Plaintiff is himself a member, is composed of and defined as follows:

      All current and former non-exempt hourly employees of Defendant who were paid a
      shift premium and who worked more than 40 hours in any workweek at any time
      within the three years preceding the date of filing of this Complaint to the present
      (the “Regular Rate Class”).

       29.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C.

§216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their claims for unpaid wages and damages. Plaintiff is

representative of those other employees and is acting on behalf of their interests as well as his

own in bringing this action.

       30.     The similarly-situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of



                                                 5
         Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 6 of 12. PageID #: 6




this action and allowed to opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’

fees and costs under the FLSA.

                          OHIO CLASS ACTION ALLEGATIONS

       31.     Plaintiff further brings this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3) on

behalf of herself and two classes of current or former employees employed by Defendant at its

Ohio facilities within the last two years.

       32.     The FIRST Rule 23 class is defined as:

      All current and former non-exempt hourly production employees of Defendant in
      Ohio who were required to provide information to the employee relieving them after
      the end of their shift within the two years preceding the date of filing of this
      Complaint to the present (the “Ohio OTC Class”).

       33.     The SECOND Rule 23 class is defined as:

      All current and former non-exempt hourly employees of Defendant in Ohio who
      were paid a shift premium and who worked more than 40 hours in any workweek at
      any time within the two years preceding the date of filing of this Complaint to the
      present (the “Ohio Regular Rate Class”).

       34.     Each class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state the exact size of the potential Ohio OTC and Ohio Regular Rate

Classes but, upon information and belief, avers that each consists of at least 100 employees.

       35.     There are questions of law or fact common to the Ohio OTC Class including:

whether Defendant failed to pay its employees for their post-shift activities and whether this

practice resulted in the underpayment of overtime compensation.

       36.     There are questions of law or fact common to the Ohio Regular Rate Class

including: whether Defendant’s failure to include shift premiums in regular rate of pay resulted

in the underpayment of overtime compensation.



                                                6
           Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 7 of 12. PageID #: 7




          37.   Plaintiff will adequately protect the interests of the Ohio OTC and Ohio Regular

Rate Classes. His interests are not antagonistic to but, rather, are in unison with, the interests of

the members of the Ohio Classes. Plaintiff’s counsel has broad experience in handling class

action wage-and-hour litigation and is fully qualified to prosecute the claims of the Ohio

Classes in this case.

          38.   The questions of law or fact that are common to each of the respective Ohio

Classes predominate over any questions affecting only individual members. The primary

questions that will determine Defendant’s liability to each class, listed above, are common to

each class as a whole, and predominate over any questions affecting only individual class

members.

          39.   Class action treatment is superior to other available methods for the fair and

efficient adjudication of this controversy. Requiring Ohio Class members to pursue their claims

individually would entail a host of separate suits, with concomitant duplication of costs,

attorneys’ fees, and demands on court resources. Many Ohio Classes members’ claims are

sufficiently small that they would be reluctant to incur the substantial cost, expense, and risk of

pursuing their claims individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will

enable the issues to be adjudicated for all class members with the efficiencies of class litigation.

                                       COUNT ONE
                              (Overtime Violations – OTC Class)

          40.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          41.   The FLSA requires that non-exempt employees be paid for hours worked in

excess of 40 in a workweek at a rate of not less than one and one-half times their regular rates

of pay.


                                                 7
           Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 8 of 12. PageID #: 8




          42.   Defendant violated the FLSA by having a company-wide practice and policy

requiring Plaintiff and those similarly situated to preform off-the-clock work after the end of

their shift, for which Defendant did not compensate Plaintiff and those similarly situated.

          43.   Defendant further violated the FLSA with this company wide practice and

policy because it thereby failed to account for all hours worked for the purposes of calculating

overtime hours in a workweek.

          44.   Defendant’s practice and policy of not paying Plaintiff and other similarly

situated employees for all time worked and all overtime compensation earned at a rate of one

and one-half times their regular rate of pay for all hours worked over forty (40) each workweek

violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. § 785.24.

          45.   Defendant’s failure to keep records of all hours worked for each workday and

the total hours worked each workweek by Plaintiff and other similarly situated employees

violated the FLSA, 29 U.S.C. §§ 201-219, 29 CFR § 516.2(a)(7).

          46.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated provisions of the FLSA.

          47.   As a result of Defendant’s practices and policies, Plaintiff and the OTC Class

members have been damaged in that they have not received wages due to them pursuant to the

FLSA; and because wages remain unpaid, damages continue.

                                      COUNT TWO
                         (Overtime Violations – Regular Rate Class)

          48.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.




                                                 8
           Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 9 of 12. PageID #: 9




          49.   The FLSA requires that non-exempt employees be paid for hours worked in

excess of 40 in a workweek at a rate of not less than one and one-half times their regular rates

of pay.

          50.   Regular rate of pay is defined as “all remuneration for employment paid to, or

on behalf of, the employee,” with certain exceptions, none of which apply here. 29 U.S.C. §

207(e).

          51.   Defendant violated the FLSA by failing to include shift premiums paid to

Plaintiff and those similarly situated when calculating their regular rate of pay.

          52.   Defendant’s practice and policy of not including all remuneration for

employment paid to Plaintiff and those similarly situated when calculating their regular rate of

pay caused them to receive less overtime compensation than they were entitled in violation of

the FLSA.

          53.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly,

and/or recklessly violated provisions of the FLSA.

          54.   As a result of Defendant’s practices and policies, Plaintiff and the Regular Rate

Class members have been damaged in that they have not received wages due to them pursuant

to the FLSA; and because wages remain unpaid, damages continue.

                                      COUNT THREE
                           (Overtime Violations – Ohio OTC Class)

          55.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          56.   Ohio law requires employers to pay overtime in the manner and methods

provided in and subject to the exemptions of section 7 and section 13 of the Fair Labor

Standards Act of 1938, 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended. O.R.C. 4111.03(A).


                                                 9
          Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 10 of 12. PageID #: 10




          57.   Defendant violated Ohio law by having a company-wide practice and policy

requiring Plaintiff and those similarly situated to preform off-the-clock work after the end of

their shift, for which Defendant did not compensate Plaintiff and those similarly situated.

          58.   Defendant further violated Ohio law with this company-wide practice and policy

because it thereby failed to account for all hours worked for the purposes of calculating

overtime hours in a workweek.

          59.   Defendant’s practice and policy of not paying Plaintiff and other similarly-

situated employees for all time worked and all overtime compensation at a rate of one and one-

half times their regular rate of pay for all hours worked over forty (40) each workweek violated

Ohio law.

          60.   As a result of Defendant’s practices, Plaintiff and the Ohio OTC Class members

have been damaged in that they have not received wages due to them pursuant to Ohio’s wage

and hour laws; and because wages remain unpaid, damages continue.

                                      COUNT FOUR
                      (Overtime Violations – Ohio Regular Rate Class)

          61.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          62.   Ohio law requires employers to pay overtime in the manner and methods

provided in and subject to the exemptions of section 7 and section 13 of the “Fair Labor

Standards Act of 1938,” 52 Stat. 1060, 29 U.S.C.A. 207, 213, as amended. O.R.C. 4111.03(A).

          63.   Defendant violated Ohio law by failing to include shift premiums paid to

Plaintiff and those similarly situated when calculating their regular rate of pay.

          64.   Defendant’s practice and policy of not including all remuneration for

employment paid to Plaintiff and those similarly situated when calculating their regular rate of


                                                 10
        Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 11 of 12. PageID #: 11




pay caused them to receive less overtime compensation than they were entitled in violation of

Ohio law.

       65.    As a result of Defendant’s practices, Plaintiff and the Ohio Regular Rate Class

members have been damaged in that they have not received wages due to them pursuant to

Ohio’s wage and hour laws; and because wages remain unpaid, damages continue.

                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, and all similarly-situated employees, collectively pray that this

Honorable Court:

      A.     Conditionally certify this case as an FLSA “collective action” pursuant to 29

             U.S.C. § 216(b) for the two FLSA Classes (OTC and Regular Rate) and direct

             that Court-approved notice be issued to similarly situated employees informing

             them of this action and enabling them to opt-in;

      B.     Enter judgment against Defendant and in favor of Plaintiff, the Opt-Ins who join

             this case pursuant to 29 U.S. C. § 216(b), and the Ohio Classes;

      C.     Award Plaintiff and the class he represents actual damages for unpaid wages;

      D.     Award Plaintiff and the class he represents liquidated damages equal in amount to

             the unpaid wages found due to Plaintiff and the class;

      E.     Award Plaintiff and the class he represents pre-judgment and post-judgment

             interest at the statutory rate;

      F.     Award Plaintiff and the class he represents attorneys’ fees, costs, and

             disbursements; and

      G.     Award Plaintiff and the class he represents further and additional relief as this

             Court deems just and proper.



                                               11
 Case: 3:21-cv-00957 Doc #: 1 Filed: 05/07/21 12 of 12. PageID #: 12




                                               Respectfully submitted,

                                               NILGES DRAHER LLC

                                               /s/ Jeffrey J. Moyle
                                               Jeffrey J. Moyle (0084854)
                                               1360 E. 9th Street, Suite 808
                                               Cleveland, OH 44114
                                               Telephone: (216) 230-2955
                                               Facsimile: (330) 754-1430
                                               Email: jmoyle@ohlaborlaw.com

                                               Hans A. Nilges (0076017)
                                               Shannon M. Draher (0074304)
                                               7266 Portage Street, N.W., Suite D
                                               Massillon, OH 44646
                                               Telephone: (330) 470-4428
                                               Facsimile: (330) 754-1430
                                               Email: hans@ohlaborlaw.com
                                                      sdraher@ohlaborlaw.com


                                               Counsel for Plaintiff




                                 JURY DEMAND
Plaintiff demands a trial by jury on all eligible claims and issues.

                                                       /s/ Jeffrey J. Moyle
                                                       Jeffrey J. Moyle

                                                       Counsel for Plaintiff




                                          12
